Citation Nr: 1746722	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975, from May 1976 to April 1977, and from October 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims folder.

In December 2013, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted an August 2014 Joint Motion for Remand (JMR), which vacated the Board's December 2013 decision and remanded the current issue to the Board for development consistent with the JMR.  The Veteran's case was remanded in October 2014, May 2015, September 2015, and March 2016.  In October 2016, the Board requested a medical opinion from the Veterans Health Administration (VHA).  A medical opinion was obtained in April 2017 and the Veteran was provided notice and a copy of the opinion and time to respond.  

The Veteran's vocational rehabilitation folder was associated with the record following the most recent Supplemental Statement of the Case.  However, the folder is not relevant to the issue on appeal and the Board may proceed with a decision on the merits.  


FINDING OF FACT

The most probative evidence of record does not relate a current bilateral hearing loss disability to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

The Veteran avers that his current bilateral hearing loss disability is related to active service.  See 38 C.F.R. § 3.303.

First, the Board recognizes that the Veteran had three separate periods of active service.  It has been argued that the Veteran's current bilateral hearing loss disability is directly related to his active service and, in the alternative, that any preexisting bilateral hearing loss disability was aggravated by his second and/or third periods of active service.  The service medical treatment records from the first period of active service (September 1971 to September 1975) contain a separation report of medical examination completed in August 1975 which shows a finding of 25 decibels (dB) at 4000 Hertz for the right ear and 25 dB at 3000 Hertz for the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (findings above 20 decibels indicate hearing impairment).  However, the March 1976 enlistment report of medical examination for the second period of active service shows that the Veteran's hearing was within normal limits.  The March 1976 report of medical history shows that the Veteran denied experiencing hearing loss.  Thus, the Veteran is presumed sound concerning his second period of active service.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  While the August 1975 report of medical examination showed findings in excess of 20 decibels for both ears indicating some hearing impairment, it is not clear and unmistakable evidence that the Veteran had a preexisting bilateral hearing loss prior to his second period of active service.  In addition, the April 2017 VA physician who has the requisite medical expertise and knowledge and reviewed the claims folder and opined that the Veteran did not have a preexisting hearing loss and such findings represented a temporary threshold shift.  Concerning whether the Veteran had a preexisting bilateral hearing loss disability prior to his third period of active service, the service medical treatment records from the second period of active service (May 1976 to April 1977) include an April 1977 separation report of medical examination, which shows a finding of 30 dB for the left ear.  However, the October 1978 enlistment report of medical examination for the Veteran's third period of active service shows that the Veteran's hearing was within normal limits and the October 1978 report of medical history shows that the Veteran denied experiencing hearing loss.  The Veteran is presumed sound.  The Board finds that the evidence is not clear and unmistakable that the Veteran had a preexisting hearing loss disability prior to his third period of active service.  While the April 1977 separation report of medical examination contained one finding above 20 dB for the left ear, such does not reflect that the evidence is clear and unmistakable that he had a preexisting hearing loss disability.  Again, the April 2017 VA physician indicated that any threshold shift was temporary and not a preexisting disability.

In light of the above, the question becomes whether the Veteran's current bilateral hearing loss disability is directly related to active service.  The Veteran reported that he was a photographer during active service and exposed to noise from aircrafts.  

The evidence shows a current bilateral hearing loss disability meeting the requirements set forth in 38 C.F.R. § 3.385 (2016).

Concerning any in-service injury or disease, the service medical treatment records contain numerous audiometric findings.  Concerning the first period of active service, the August 1975 separation report of medical examination shows findings of 25 dB at 4000 Hertz for the right ear and 25 dB at 3000 Hertz for the left ear.  Concerning the second period of active service, the March 1976 enlistment report of medical examination shows that the Veteran's hearing was within normal limits and an April 1977 report of medical examination shows a finding of 25 dB at 3000 Hertz for the left ear.  However, an October 1978 enlistment report of medical examination for the third period of active service shows that the Veteran's hearing was within normal limits.  A March 1980 audiogram shows findings related to the right ear as follows: 35 dB at 500 Hertz, 30 dB at 1000 Hertz, 25 dB at 2000 Hertz, 35 dB at 3000 Hertz, 30 dB at 4000 Hertz, and 35 dB at 6000 Hertz and findings related to the left ear as follows: 35 dB at 500 Hertz, 30 dB at 1000 Hertz, 30 dB at 2000 Hertz, 40 dB at 3000 Hertz, 30 dB at 4000 Hertz, and 45 dB at 6000 Hertz.  However, an April 1981 separation report of medical examination shows that the Veteran's hearing was within normal limits.  Nonetheless, the Board finds that the Veteran's statements concerning his exposure to noise are competent and credible and the Veteran incurred an in-service injury of acoustic trauma.

Following separation from active service, a 1988 treatment record indicated that the Veteran's hearing was good and a January 1997 medical treatment record also showed that there was no problem with hearing loss.  A March 1998 VA medical treatment record shows that the Veteran reported that he could not hear.  He stated that he experienced decreased hearing in the right ear for the past three to four years and now experienced left ear hearing loss.  The impression was left ear hearing loss.  A March 1998 audiogram indicated an assessment of a flat contour AU, severe retraction AD or cerumen interference AU.  

Concerning etiology, the Veteran was provided VA audiological examinations in October 2008 and December 2014 and a VA medical opinion was provided in May 2016.  The VA examiners provided negative opinions as to etiology.  However, the Board assigns little probative value to the VA examiners' opinions.  In this respect, the October 2008 VA examiner did not address the findings above 20 dB during active service and only noted that the March 1980 audio results indicated a mild loss.  Likewise, the December 2014 VA examiner did not address the findings above 20 dB during active service.  The May 2016 VA examiner did not discuss the Veteran's statements regarding chronic symptoms of hearing loss and did not adequately explain why the evidence did not represent a permanent threshold shift in active service.   

In October 2016, the Board requested a medical opinion from the VHA.  A medical opinion was obtained in April 2017.  The VA physician reviewed the claims folder and opined that the Veteran's hearing loss was "less likely than not" caused by any period of the Veteran's active service.  The physician noted there was a flat hearing loss documented in March 1980, but the 1981 separation examination did not confirm the presence of hearing loss, thus meeting the definition of a temporary shift in 1980.  The physician stated that temporary threshold shifts are characterized by changes in hearing which return to pre-noise exposure after removal from the noise source.  It was noted that temporary shifts can occur in the presence of conditions such as ear infections or cerumen blockage.  The physician noted the presence of ear infections at times during the Veteran's service and that the March 1980 hearing loss was not permanent.  The physician acknowledged the Veteran's statements concerning hearing loss during service, but that the statement coincided with documented ear infections and hearing loss could be present due to middle ear dysfunction.  The physician discussed the findings in August 1975, April 1977 and March 1980, and that such findings did not represent a hearing loss disability for VA purposes and subsequent testing in March 1976 and October 1978 did not confirm the results and they were temporary shifts.  The physician acknowledged the Veteran's statements regarding chronic symptoms, acoustic trauma, and hearing loss since service, but no evidence had been presented to indicate pattern of hearing loss associated with noise exposure in military service.  The physician cited to the American College of Occupational Medicine (ACOM) definition of noise exposure and that the pattern of hearing loss had not been consistent with the ACOM definition.  In addition, the physician noted that the audiological data in March 1998 indicated a mixed hearing loss as opposed to sensorineural.  It was noted that the tympanograms obtained on said test indicated further evidence of middle ear dysfunction independent of noise exposure.  The physician also cited the Institute of Medicine 2006 study in support of the provided opinion.  The Board assigns great probative value to the April 2017 VHA opinion.  The physician reviewed the Veteran's claims folder, has the requisite medical expertise and knowledge, cited to evidence in the record, discussed the Veteran's statements regarding chronic symptoms and noise exposure, and provided reasoning for the provided opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The VA medical treatment records contain notations from VA physicians noting the Veteran's report that his hearing loss was a result of his noise exposure in the military.  However, recitation of the Veteran's statements does not transform those statements into competent medical evidence.  The VA treatment records do not otherwise contain opinions relating the Veteran's current bilateral hearing loss disability to active service.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board recognizes the Veteran's statements relating his current bilateral hearing loss disability to active service.  Lay persons are competent to report lay-observable symptomatology, such as difficulty hearing.  While the Veteran attested to experiencing chronic symptoms since active service, on numerous reports of medical history completed during active service, he responded no to experiencing hearing loss.  On the April 1981 report of medical history, the Veteran indicated that he did not know whether he had hearing loss; however, the April 1981 report of medical examination shows that his hearing was within normal limits.  While the Veteran testified that he was told that he had hearing loss at discharge from active service, the separation report of medical examination shows that his hearing was within normal limits.  For years after active service, there was no objective evidence of a chronic hearing loss.  Thus, the Board does not find that the Veteran's statements concerning a chronic hearing loss are credible.  Concerning any other statements relating a current disability to active service, to include his in-service exposure to noise, the Veteran has not been shown to possess the requisite medical expertise or knowledge to relate a bilateral hearing loss disability to active service.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board assigns greater probative value to the April 2017 VA physician's opinion for the reasons outlined above.  

In light of the above, service connection for bilateral hearing loss disability is denied.  A preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for bilateral hearing loss disability is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.
	

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


